Fourth Court of Appeals
                                    San Antonio, Texas
                                       November 16, 2018

                                       No. 04-18-00703-CR

                                    Marion Benavidez ROJAS,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 187th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017CR11882
                            Honorable Joey Contreras, Judge Presiding


                                         ORDER
Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice



           Appellant’s pro se motion for appointment of counsel is DENIED AS MOOT.


                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court